Case 1:20-cv-24374-BB Document 15 Entered on FLSD Docket 12/07/2020 Page 1 of 1
                                                   RETURN OF SERVICE

                                        UNITED STATES DISTRICT COURT
                                          SOUTHERN District of Florida
 Case Number: 20-CV-24374

 Plaintiff:
 MARGGLI GALLEGO
 vs.
 Defendant:
 IVETTE PEREZ, ET AL.

 For:
 HILTON NAPOLEON, ESQ.
 RASCO KLOCK ET AL
 2555 PONCE DE LEON LVD
 SUITE 600
 CORAL GABLES, FL 33134

 Received by LEGAL PROCESS SERVICE & INVESTIGATIONS, LLC on the 17th day of November, 2020 at 9:30 am
 to be served on FLAVIO ESCOBAR C/O MIAMI DADE POLICE DEPT, 10000 SW 142 AVE, MIAMI, FL 33186.

 I, Manny Sires, do hereby affirm that on the 24th day of November, 2020 at 2:15 pm, I:

 INDIVIDUALLY/PERSONALLY served by delivering a true copy of the SUMMONS AND COMPLAINT, with my
 initials; identification number (if applicable); the date and hour of service endorsed thereon by me to, FLAVIO
 ESCOBAR C/O MIAMI DADE POLICE DEPT and who is over the age of 15, at the address of 7707 SW 117
 AVENUE, MIAMI, FL, the defendant/witness usual place of abode and informed said person of the contents therein,
 in compliance with State Statutes


 Additional Information pertaining to this Service:
 11/18/2020 1:00 pm ATTEMPTED SERVICE. WAS ADVISED DEFENDANT HAS BADGE #4588 AND IS ON
 VACATION 11/14-11/23, WORK SCHEDULE IS TUE-SAT 8AM-3PM.
 11/24/2020 1:45 pm ARRIVED AT THE KENDALL STATION. WAS ADVISED ESCOBAR WAS ON PATROL AND
 COULD RETURN TO THE STATION IN 20-30 MINUTES. I WAITED FOR ESCOBAR TO ARRIVE.


 I do hereby certify that I am over the age of 18, have no interest in the above action, and am a Certified Process
 Server in good standing, in the judicial circuit in which the process was served. Under penalty of perjury I declare
 that the facts contained herein are true and correct to the best of my knowledge. NO NOTARY REQUIRED PER
 FLORIDA STATUTE.




                                                                              Manny Sires
                                                                              Process Server #1098

                                                                              LEGAL PROCESS SERVICE & INVESTIGATIONS,
                                                                              LLC
                                                                              8724 SW 72nd Street
                                                                              #402
                                                                              Miami, FL 33173
                                                                              (305) 412-1178

                                                                              Our Job Serial Number: LIM-2020003503


                                 Copyright © 1992-2020 Database Services, Inc. - Process Server's Toolbox V8.1t
